Citation Nr: 1616824	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right shoulder condition.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral ankle condition, other than chronic residuals of gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Veteran testified at a video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

In July 2010 and again in November 2014, the case was remanded for additional notice and development.

Subsequently, in May 2015, the RO granted the Veteran's claims for service connection for gout, a right knee disability, and a skin disability.  This action constituted a full grant of the benefits sought, and these claims are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Pursuant the Board's prior remands, the Veteran was provided with VA examinations in March 2015.  Thereafter, in May 2015, the RO issued a supplemental statement of the case (SSOC) readjudicating the issues on appeal.  In June 2015, the Veteran was afforded additional VA examinations regarding the claimed conditions on appeal.  However, as noted in the February 2016 brief from the Veteran's representative and a review of the claims file, the RO has not issued a subsequent SSOC readjudicating the issues based on the newly received medical evidence of record.  Accordingly, a SSOC must be issued prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).

Further, the Veteran was separated from active service in August 1996.  However, the most recent audiogram contained in the service treatment records is dated June 1989, more than seven years prior to his separation from service.  On remand, efforts should be undertaken to ensure that the Veteran's service treatment records are complete.  Finally, addendum medical opinions are required, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, copies of all audiogram results, and any separation examination.

2.  Ensure that the Veteran's complete VA treatment records have been obtained and associated with the file.

3.  Thereafter, forward the Veteran's claims file to the VA examiner who conducted the June 2015 examination of the Veteran's ankles, or a suitable substitute.  If the examiner determines that additional examination of the Veteran is required, so schedule the Veteran.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed chronic lateral collateral ligament sprain of the right and left ankles and degenerative changes of the left ankle had their clinical onset during active service or are related to any incident of service, to include twisting of the ankles while running and performing field exercises.  The Board points out that the Veteran has indicated that he did not seek treatment during service for these injuries, but he is competent to describe their occurrence.  For the purpose of providing the opinion, the examiner should accept as true that the Veteran suffered twisting injuries to his ankles during service.  

The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the opinion/examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

4.  If additional in-service audiogram results are obtained as a result of instruction 1 above, forward the Veteran's claims file to the VA examiner who conducted the June 2015 audiology examination, or a suitable substitute.  If the examiner determines that additional examination of the Veteran is required, so schedule the Veteran.  

The examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure.  In rendering an opinion, the examiner should take into account the Veteran's reported history of hearing loss.

The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the opinion/examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

5.  Finally, after any additional development deemed warranted, readjudicate the claims on appeal.  If any remain denied, issue an appropriate SSOC and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

